DETAILED ACTION
	This action is a first action on the merits. The claim amendments filed on November 10, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim 1-15, drawn to a drag block and resource exploration system including the drag block in the reply filed on October 23, 2020 is acknowledged.  The traversal is on the ground(s) that claim 16 included a typographical error. The Applicant has amended claim 16 to correct the error so that claim 16 is now dependent on claim 10, and as such upon the entry of the claim amendments filed November 10, 2020, claims 16-20 should be rejoined with Group I. 
The Applicant’s arguments have been found persuasive and as such with the entry of the claim amendments filed on November 10, 2020, claims 16-20 have been rejoined with Group I. 

Information Disclosure Statement
The information disclosure statement filed September 14, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge, 6,155,346 (hereinafter Aldridge) in view of Obrejanu, US 2010/0101779 (hereinafter Obrejanu).
Claim 1: Aldridge discloses a drag block (drag block 22) for retaining slips (slip member 18) on a tool (downhole anchor 14) comprising: 
a body (drag housing 20) having a substantially annular outer surface and a substantially annular inner surface (Fig 1-2, col 4, ln 30-53); and 
a plurality of drag block members (drag block member 22)  resiliently mounted to the substantially annular outer surface (drag blocks 22 are mounted in housing 20 and are biased radially outwardly from springs by 30, col 4, ln 59-61
Aldridge fails to disclose each of the plurality of drag block members including a support element and a block element, the support element having a first end fixedly mounted to the substantially annular outer surface and a second, cantilevered end, the drag block being mounted to the second cantilevered end.
Obrejanu discloses an anchor assembly comprising a mandrel (12) and a the plurality of drag block members (drag block 14) including a support element (anchor block 16) and a block element (drag block 14), the support element (16) having a first end fixedly mounted to the substantially annular outer surface (first end of support element 16 at structure 55 is attached to outer surface of mandrel 12, Fig 5-6, 9-10E, par [0080], [0083], [0085]) and a second, cantilevered end (second end of support element 16 opposite first end attached to mandrel 12), the drag block (14) being mounted to the second cantilevered end (drag block 14 is mounted to second end of support element 16, Fig 5-6, 9-10E, par [0080], [0083], [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of drag blocks of Aldridge with the drag blocks as disclosed by Obrejanu, as the need for drag blocks would have lead one skilled in the art to choose appropriate drag blocks, such as the drag blocks as disclosed by Obrejanu. Therefore, choosing the appropriate drag block as disclosed by Obrejanu would merely be a simple substitution of one known element for another would obtain the predictable result of introducing a drag between the tool and the well casing through frictional contact via outwardly biased drag blocks in a set position (Obrejanu, Fig 10A-10, abstract), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 10: A resource exploration and recovery system comprising: 
a first system (rotary pump 12); 
a second system including a one or more tubulars (tubing string 10) extending into a formation (Fig 1), the one or more tubulars (10) being fluidically connected to the first system (12), at least one of the one or more tubulars supports a tool (downhole anchor 14 includes slip housing 16 and the drag housing 20 of the downhole anchor are supported by tubing 10, see Fig 1-2, col 4, 30-46); and 
a drag block (drag block 22) mounted about the at least one tubular (tubing 10) and operatively connected to the tool (see Fig 1-2
a body (drag housing 20) having a substantially annular outer surface and a substantially annular inner surface (Fig 1-2, col 4, ln 30-53); and 
a plurality of drag block members (drag block member 22)  resiliently mounted to the substantially annular outer surface (drag blocks 22 are mounted in housing 20 and are biased radially outwardly from springs by 30, col 4, ln 59-61).
Aldridge fails to disclose each of the plurality of drag block members including a support element and a block element, the support element having a first end fixedly mounted to the substantially annular outer surface and a second, cantilevered end, the drag block being mounted to the second cantilevered end.
Obrejanu discloses an anchor assembly comprising a mandrel (12) and a the plurality of drag block members (drag block 14) including a support element (anchor block 16) and a block element (drag block 14), the support element (16) having a first end fixedly mounted to the substantially annular outer surface (first end of support element 16 at structure 55 is attached to outer surface of mandrel 12, Fig 5-6, 9-10E, par [0080], [0083], [0085]) and a second, cantilevered end (second end of support element 16 opposite first end attached to mandrel 12), the drag block (14) being mounted to the second cantilevered end (drag block 14 is mounted to second end of support element 16, Fig 5-6, 9-10E, par [0080], [0083], [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of drag blocks of Aldridge with the drag blocks as disclosed by Obrejanu, as the need for drag blocks would have lead one skilled in the art to choose appropriate drag blocks, such as the drag blocks as disclosed by Obrejanu. Therefore, choosing the appropriate drag block as disclosed by Obrejanu would merely be a simple substitution of one known element for another would obtain the predictable result of introducing a drag between the tool and the well casing through frictional contact via outwardly biased drag blocks in a set position (Obrejanu, Fig 10A-10, abstract), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 2 and 11: Aldridge, as modified by Obrejanu, discloses a support member (structure 55) projecting radially outwardly of the substantially annular outer surface (Obrejanu, see Fig 5, 9, 10C-10E), 55) extending from the support member (Obrejanu, anchor block 16) (Obrejanu, see Fig 11A-11B, par [0085], [0089]).
Claims 3 and 12: Aldridge, as modified by Obrejanu, discloses the block element (14) is integrally formed with the support element (16) (Obrejanu, drag block 14 is formed on anchor block 16 to create a single component, see Fig 11A, 11B, par [0095]). 
Claims 4 and 13: Aldridge, as modified by Obrejanu, discloses the support element (16) is integrally formed with the body (mandrel 12) (Obrejanu, drag block 14 and support element 16 rotate from the mandrel 12, see Fig 10D-10E, par [0095]).
Claims 5 and 14: Aldridge, as modified by Obrejanu, discloses the substantially annular inner surface comprises a continuous surface (Aldridge, inner surface of drag housing 20 comprises a continuous surface, see Fig 1).
Claims 6 and 15: Aldridge, as modified by Obrejanu, discloses the support element (16) is elastically deformable (Obrejanu, compression spring 15 biases the drag block 14 into contact with the well bore 36, par [0095]).
Claims 16: Aldridge, as modified by Obrejanu, discloses wherein the tool comprises a slip (downhole anchor 14 includes slip housing 16) including a plurality of slip fingers (slip members 18) (col 6, ln 1-9).
Claims 7 and 17: Aldridge, as modified by Obrejanu, discloses the body (Aldridge, drag housing 20) includes a first axial end (Aldridge, lower end of drag housing 20) and a second opposing axial end (Aldridge, upper end of drag housing 12), the second axial end supporting a slip ring (Aldridge, slip housing 16) (Aldridge, see Fig 1 -2, ln 35-39).
Claim 8: Aldridge, as modified by Obrejanu, discloses the slip ring (Aldridge, 16) includes a plurality of slip windows (Aldridge, slots 54) (Aldridge, Fig 2, col 7, ln 3-7).
Claim 18: Aldridge, as modified by Obrejanu, discloses the slip ring (Aldridge, 16) includes a plurality of slip windows (Aldridge, slots 54) (Aldridge, Fig 2, col 7, ln 3-7), each of the slip windows (slots 54) receiving a portion of a corresponding one of the plurality of slip fingers.(slip member 18) (see Fig 2, col 6, ln 1-9
Claims 9 and 19: Aldridge, as modified by Obrejanu, discloses the slip ring (Aldridge, 16) is integrally formed with the body (Aldridge, the drag housing 12 and the slip housing 16 are secured together by releasable lock ring, col 6, ln 54-61).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge, in view of Obrejanu as applied to claim 10, and further in view of Scott et al., US 6,367,552 (hereinafter Scott).
Claim 20: Aldridge, as modified by Obrejanu, is silent as to the drag block is formed from one of steel, and a nickel alloy.
Scott discloses a drag block (drag block 1100) which includes drag shoes (1120). The frictional force creates by the drag block may be considerable, as such the drag shoes (1120) are composed of hardened metal such as carbide steel or the like (Fig 11B, col 15, ln 16-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the drag blocks of Aldridge and Obrejanu to by composed of hardened metal, such as steel, as disclosed by Scott, as this modification would have provided a material for withstanding the frictional force created from the drag blocks (Fig 11B, col 15, ln 16-23).

Conclusion
Claim 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676